BUSINESS DEVELOPMENT AGREEMENT




This Business Development Agreement (“Agreement”) is made and entered into
effective as of the 1st day of November, 2013 (“Effective Date”), by and between
Solar Utility Network, LLC, a California LLC, (“Consultant”) and XsunX, Inc, a
Colorado corporation  (“Company”). The Company and Consultant are sometimes
herein referred to individually as a “party” and collectively as the “parties”.




R E C I T A L S




A.

“Business of Consultant” means the marketing of benefits and business
opportunities of solar generated power for use in commercial, industrial, and
power field applications to interested clients. Consultant’s services include
the development of project leads, preliminary project financial analysis,
conceptual project layouts and project locations, estimates for Government-based
incentives, sourcing of system components, and assistance in procuring project
financing, (the “Services”).




B.

“Business of Company” means the marketing of the benefits and business
opportunities of solar generated power for use in commercial, industrial, and
power field applications for the purpose of entering into contracts for the
development or construction, and operation or maintenance of solar power
projects with interested clients.  




WHEREAS, the Company desires to obtain the services of Consultant and Consultant
desires to provide the Company with consultancy and advisory services as
contemplated pursuant to the terms and conditions contained herein;




NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement agree as follows:




1.

Consultant Services.  As of the Effective Date, Consultant agrees to provide the
Services for the benefit of the Company’s Business for the Term of this
Agreement.  The Services will include a) the introduction of persons and
entities (“Leads”) to the Company interested in the development and/or
installation of solar power systems that the Consultant has developed through
lawful solicitation (the “Consultant Introductions”), and b) provisioning of
Services as applicable to and for Leads provided to Consultant by the Company
(the “Company Introductions”).  Consultant will introduce to the Company all
Consultant generated Leads it obtains during the Term of this Agreement that the
Consultant deems in good faith to be appropriate for the Company Business.  The
parties will provide notice within one (1) business day to the other party of
any introductions made to the other party hereunder. Company may elect to refuse
any Consultant Introduction in Company’s sole discretion, and will deliver
notice of such refusal to Consultant within three (3) business days of initial
introduction by Consultant.  

   

2.  

Conduct of the Parties and Initial Leads.  As of the Effective Date, the parties
commit to providing, and conducting all business dealings with Customers in a
responsible and responsive manner observing the business interests of the other
party. Prior to the Effective Date of this Agreement the Consultant has
developed Leads as identified below that the parties intend to include as
Consultant Introductions hereunder;





1










a)

________________________site in Riverside, CA,

b)

_______ locations in California to include;

1.

_____________ in Anaheim, Bakersfield, Chula Vista, Stanton, Sun Valley,
Wilmington California, and

2.

______________ Ontario, Monrovia, Hillside, San Bernardino, Hesperia,
California.




3.

Compensation for Services.  In consideration for the Consulting Services to be
rendered hereunder, the Consultant shall receive upon the Effective Date of this
Agreement from the Company an initial payment of ten thousand dollars ($10,000)
(the “Retainer Fee”). The parties further agree to the payment by Company to
Consultant in accordance with the commission fee schedule set forth below. Such
fee shall be assessed and paid to Consultant on the contract dollar value total
for materials, labor, and services, less any finance fees or applicable taxes,
for the construction and delivery of solar power projects (“Contract(s)”)
between the Company and Leads for which the Consultant has provided Services for
the benefit of the Company. Company agrees to direct any Contract lender to pay
Consultant such fee directly at the time such loan is funded, or to pay
Consultant within two (2) business days of receipt of initial cash deposit or
scheduled first payment under any Contract. The parties agree that the Retainer
Fee shall be deducted one time from the total due Consultant under any first
Lead that results in a Contract. Company shall pay the fee to Consultant for any
Lead that results in a Contract within twelve (12) months from the date of
introduction by Consultant or Company under the terms of this Agreement.

Commission Fee Schedule




For Consultant Introductions – six percent (6%) of Contract

For Company Introductions – Project dependent and to be determined in good faith
analysis of the project scope and value between the parties.




4.  

Term.  This Agreement shall commence on the Effective Date and shall continue
until the First (1st) anniversary of the Effective Date; provided, however, the
Term shall automatically be extended for successive one (1) year terms unless
one party has delivered a notice of termination to the other party not less than
ninety (90) days prior to the elapsing of the immediately preceding term.  




5.

Relationship of the Parties. Legal Status.  Consultant shall be an independent
contractor of the Company in accordance with the provisions of Sections 2750.5
and 3353 of the California Labor Code, or any other corresponding provision of
the Colorado Statutes, and not an employee, agent, or partner.  It is expressly
declared that such independent contractor status is bona fide and not a
subterfuge to avoid employee status.  This Agreement shall not create an
employer-employee relationship and shall not constitute a hiring of such nature
by either party.  




6.

Consent of Company.  Consultant shall have no right or authority at any time to
make any contract or binding promise of any nature on behalf of the Company,
whether oral or written, without the express prior written consent of the
Company.





2










7.

Mediation.  Any dispute arising out of or related to this Agreement which cannot
be resolved by the parties shall be subject to mediation which, unless the
parties mutually agree otherwise, shall be in accordance with the Rules of the
Judicial Arbitration and Mediation Services, Inc. or its successor (“JAMS”) then
in effect.  The parties shall share the mediator’s fee and any filing fees
equally.  The mediation shall be held in a neutral site, reasonably accessible
to all parties involved in Orange County, California, unless another location is
mutually agreed upon.  Agreements reached in mediation shall be enforceable as
settlement agreements in any court having jurisdiction thereof.  




8.     

Arbitration.   In the event the parties are unable to resolve any dispute
arising out of or related to this Agreement by mediation, either party may
submit the matter to JAMS for binding arbitration before a single neutral
arbitrator.  If JAMS is no longer in business and there is no comparable
successor, then the parties shall agree upon another arbitrator.  If they are
unable to do so, then a single neutral arbitrator shall be appointed pursuant to
Section 1281.6 of the California Code of Civil Procedure or any successor
statute.  The parties shall be entitled to all rights of discovery provided for
in civil actions in California.  A decision by the arbitrator shall be final and
binding excepting in the event of fraud in connection with the proceeding.  The
award can be confirmed and entered as a Judgment by the Superior Court.  




9.

Construction of Agreement.  The Parties acknowledge that they have been
represented or had the opportunity to be represented by counsel of their own
choice in connection with the drafting and negotiation of this Agreement. This
Agreement and any ambiguities or uncertainties contained in this Agreement shall
be equally and fairly interpreted for the benefit of and against all parties to
this Agreement and shall further be construed and interpreted without reference
to the identity of the party or parties preparing this document, it being
expressly understood and agreed that the parties hereto participated equally in
the negotiation and preparation of this Agreement or have had equal opportunity
to do so.  Accordingly, the parties hereby waive the legal effect of California
Civil Code Section 1654 or any successor and/or amended statute which in part
states that in cases of uncertainty, the language of the contract should be
interpreted most strongly against the party who caused the uncertainty to exist.
 The captions used herein are for convenience only and are not a part of this
Agreement and do not in any way limit or amplify the terms and provisions
hereof.  




10.

Choice of Law and Venue.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California applicable to
agreements executed and to be fully performed therein without giving effect to
any choice of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.  Venue for any action in
connection with this Agreement shall only be proper in the Superior Court of
California, Orange County, California.




11.

Assignment.  The obligations of the parties under this Agreement are unique and
may not be assigned.  




12.

Amendments.  This Agreement may be amended only in writing executed by
Consultant and Company.





3










13.

Time of Essence.  Time shall be of the essence in all things pertaining to the
performance of this Agreement unless waived in writing by the undersigned
parties.




14.

Authority.  The parties to this Agreement warrant and represent that they have
the power and authority to enter into this Agreement in the names, titles and
capacitates herein stated and on behalf of any entities, persons or firms
represented or purported to be represented by each respective party.




15.

Waiver.  A Waiver by either party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to a waiver of such
terms of condition for the future, or of any subsequent breach thereof, or of
any other term and condition of this Agreement.  All waivers must be made in
writing executed by the waiving party.




16.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties respecting the subject matter hereof, and there are no representations,
warranties, agreements or commitments between the parties hereto except as set
forth herein.  Consultant expressly acknowledges that no Consultant Manual,
Consultant Handbook, Company Policy Manual or other similar document is or shall
become a contract between the Company and Consultant.




17.

Notices.  Any notice, request, demand or other communication to be given
hereunder must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier to the respective addresses of
the Company or Consultant as shown on the signature page hereto.  Either party
may change by notice the address to which notices are to be sent. Notices shall
be deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.




18.

      Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.




19.

     Attorneys’ Fees.  If any action, arbitration, judicial reference or other
proceeding is instituted between the parties in connection with this Agreement,
the losing party shall pay to the prevailing party a reasonable sum for
attorneys’ and experts’ fees and costs incurred in bringing or defending such
action or proceeding (including any appeals) and/or enforcing any arbitration
award, order or judgment granted therein.  The prevailing party shall be
determined by the trier of fact based upon an assessment of which party’s major
arguments or positions taken in the proceedings could fairly be said to have
prevailed over the other party’s major arguments or positions on major disputed
issues.




20.     No Joint Venture or Interest in Other Properties.  The parties
acknowledge that they are not joint venture partners or co-owners of any
business owned or managed by the other, nor does any party have any interest in
the property of any other party.





4










21.

    Further Assurances.

Each party to this Agreement, for itself and its successors and assigns, agrees
to take such additional actions and execute such additional instruments as may
be reasonably needed to carry out the intents and purposes of this Agreement.   

 

22.  Confidentiality.  Consultant acknowledges that in providing the Services
hereunder, Consultant will become aware of facts and information, including
without limitation, information pertaining to the Company, the Company Business
and/or the Leads and any agreements between the Company and Leads which is
proprietary, privileged, sensitive and/or confidential.  Consultant agrees not
to reveal any such information to any other person or entity without the written
consent of Company.




IN WITNESS WHEREOF, this Agreement is made effective by Consultant and the
Company on the date set first forth above.










COMPANY:

CONSULTANT:

XsunX, Inc.,

Solar Utility Networks, LLC

a Colorado corporation

 

 

 

 

 

By:_________________________

By: ____________________________

Tom M. Djokovich, as CEO

Joseph Grimes, as President







Mailing Address:

Mailing Address:

XsunX, Inc.

 

65 Enterprise

 

Aliso Viejo, CA 92656

 

 

 

 





5





